DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter
Claim 10 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth below and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 21 (3rd limitation), the phrase “a set of trusses extending between endpoints” is recited.  This limitation  appears to be incomplete, as it is unclear as to what previous recited structure the term endpoints is referring.  In this regard, is this term intended to refer to endpoints of each truss?  Clarification is requested.
Regarding claim 3, the term “the clamp surfaces” lacks proper antecedent basis.  In this regard, it appears that claim 3 should depend from claim 2 to provide such antecedent basis.
Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Boyle (U.S. Patent Application Publication No. 2018/0209135).
Regarding independent claims 1 and 21, as best understood, Boyle describes a building comprising:
a first and second shipping container (12a, 12b) separated along a first axis (14) in spaced opposition flanking a building volume (15; Fig. 1); 
a set of rails (20a, 20b) extending parallel to the axis and releasably attached to upper surfaces of the first and second shipping containers (¶ [0008]); 
a set of trusses (22) extending between endpoints (Fig. 1); and 
connectors attaching the endpoints of each truss to opposed, corresponding rails on the first and second shipping containers, the connectors attachable to the rails wherein the connectors are adapted to releasably fasten to the rails at a range of predetermined positions along the rails (¶¶ [0008], [0010]).

Regarding claim 2, wherein the connectors provide clamp surfaces receiving walls of the rails therebetween to slidably guide the connector along the rails and then to fasten to the rails by bolt through holes in the rails (¶ [0014]).

Regarding claim 3, wherein lower ends of the clamp surfaces include a pair of holes aligned with a pair of holes in the rails for receiving bolts therethough (¶ [0014]).
	
Regarding claim 4, wherein the connectors provide connection plates (38) attached to the endpoints of each truss.

Regarding claim 5, wherein the clamp surfaces are plates (36 or 38) extending vertically downward from the connection plates and flanking both sides of the rails.

Regarding claim 6, wherein the trusses are gable trusses angling upward from each shipping container to an apex point positioned between the shipping containers and each truss includes upper and lower chords joined by a vertical strut and a support rail attached on opposite sides of the apex point (¶¶ [0036], [0058]).

Regarding claim 7, wherein the connection plates are attached to a lower surface of the upper chord of each truss (¶ [0063]).

Regarding claim 8, wherein the connection plates are attached to a lower surface of the lower chord of each truss (¶ [0063]).

Regarding claim 9, wherein the connection plates provide clamp surfaces receiving a vertical wall of the lower chord and overlapping lower walls of the lower chord to prevent upward motion of the truss (¶ [0071]).

Regarding claim 11, further including a set of purlins (24 or 80) extending perpendicular to the set of trusses wherein the purlins are steel tubes.

Regarding claim 12, further including vertical beams attaching to facing walls of the first and second shipping containers at ends of the first and second shipping containers (¶ [0028]).

Regarding claim 13, further including beam connectors attaching the vertical beams to the set of purlins, the connectors being L-shaped brackets attachable to the vertical beams and purlins at approximate 90 degree angles (¶ [0030]).

Regarding claim 14, wherein the vertical beams are anchored below ground by helix anchors (¶¶ [0075], [0076]).

Regarding claim 15, wherein the purlins support rails (46) for receiving and retaining polymer sheet material to cover an upper surface of the trusses as a roof.

Regarding claim 16, wherein the sheet material includes Keders and wherein the rails provide Keder channels for retaining the Keders (¶ [0076]).

Regarding claim 17, wherein the sheet material comprises multiple panels of material and the panels of material include zippers and flaps of Velcro extending over the zippers for sealably joining multiple panels of material (¶¶ [0041], [0061], [0067], [0076]).

Regarding claim 18, further including a supplemental panel of material attached at one end to an endpoint of each truss and attached at a second end to the rail to span an opening between the truss and the rail (¶¶ [0041], [0061], [0067], [0076]).

Regarding claim 19, further including a supplemental panel of material spanning an apex point of the trusses positioned between the shipping containers attached to attachment point on opposite sides of the apex point (¶¶ [0041], [0061], [0067], [0076]).

Regarding claim 20, wherein the first and second container are separated by at least 60 feet (¶ [0054]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-22 of U.S. Patent No. 10,352,034.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the elements recited in the rejected claims are present in the noted claims of the '034 patent or they are obvious variants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to bolster the structural integrity of the system, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/
Primary Examiner, Art Unit 3635